It. W. "WALKER, J.
This indictment is founded upon section 3154 of the Code, which is in these words : “ Any person who utters and publishes as true, and with intent to defraud, any falsely altered, forged, or counterfeited bank-bill, or any one of the instruments, securities, or evidences of debt specified in the two preceding sections, knowing the same to be forged, altered, or counterfeited, is guilty of forgery in the first degree.”
In the printed copy of the Code, the word uttered in the first line of this section is printed altered. But the context clearly shows the mistake, and we have no hesitation in saying that uttered is the-correct reading.
The principal objection urged to this indictment is, that it does not allege that the bank-bill, which the defendant is charged with having uttered, “was issued to circulate as money.” Such an allegation was, we think, unnecessary. It will be observed, that section 351.4 reaches persons who utter “ any falsely altered, forged, or counterfeited bank-bill, or any of the securities or evidences of debt specified in the two preceding sections.” Section 3153 refers to the fraudulent altering of “ any bill or note of any bank or banking association of this or any other State, issued to cii’culate as money;” but it is confined to cases in which such alteration is effected ‘ by abstracting a part from such bill or note, or by incorporating therein a part taken from some other bill or note.’ Section 3152 embraces persons who alter, forge, or counterfeit any check, draft, bill, or warrant drawn on any bank,” &c. Section 3151 provides for the offense of altering, forging, or counterfeiting “ any bank-bill, promissory note, draft, or check, issued by any incorporated bank or banking company of this or any other State.” An indictment under this last section, for altering, forging, or counterfeiting a bank-bill, need not allege that the bill vras issued to circulate as money. — See Form No. 39, Code, p. 703. *270In like manner, an indictment under section 3154, for uttering and publishing as true “ an altered, forged, or counterfeited bank-bill,” is good, without an allegation that such bill was issued to circulate as money. It is no part of the statutory description of either of the offenses embraced by sections 3151 and 3154, that the bank-bill must be ‘issued to circulate as money;’ and hence such an averment is not necessary. It may be that an indictment under section 3153 would be defective, if it failed to allege that the bill ‘was issued to circulate as money;’ for that is part of the statutory description of the particular offense defined by that section. But these words do not enter into the description or definition of the offense prohibited by section 3154; and it was, therefore, not at all necessary to incorporate them in the indictment.
Under the Code, it is not necessary in an indictment for the forgery of a bank-bill, or for uttering a forged, altered, or counterfeited bauk-bil], to set out the bill according to its tenor. — See Form 39, p. 703.
Judgment affirmed.